Citation Nr: 0946501	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
bilateral.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to September 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2007, a statement of the case was issued in 
February 2008, and a substantive appeal was received in March 
2008.

The Veteran testified before a Board hearing in April 2009.  
A transcript of that hearing is of record.

The issue of entitlement to service connection for a left 
ankle disability under a merits analysis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability 
is causally related to noise exposure during active military 
service.

2.  A February 1969 RO decision denied entitlement to service 
connection for a left ankle disability; the Veteran did not 
file a notice of disagreement.

3.  In November 2006, the Veteran requested that his claim of 
entitlement to service connection for a left ankle disability 
be reopened.

4.  Certain evidence received since the February 1969 RO 
decision is not cumulative and redundant of evidence already 
in the claims folder, relates to unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for a left ankle disability, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  The February 1969 RO rating decision which denied service 
connection for a left ankle disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  Evidence received since the February 1969 RO rating 
decision is new and material in connection with the petition 
to reopen the claim of entitlement to service connection for 
a left ankle disability, and the Veteran's claim of 
entitlement to service connection for a left ankle disability 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In light of the favorable decision as it relates to the grant 
of service connection for bilateral hearing loss, no further 
discussion of VCAA is necessary at this point with regard to 
that issue.

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a left ankle disability, there is no 
need to undertake review of compliance with VCAA and 
implementing regulations at this time.  This Board decision 
grants the Veteran's appeal to the extent that it finds new 
and material evidence sufficient to reopen the underlying 
claim; it is anticipated that any deficiencies with regard to 
VCAA notice or the duty to assist the Veteran will be 
addressed and remedied while the underlying issue is on 
remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Analysis

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for Hearing Loss

Preliminarily, the Board notes that the Veteran is now 
service connected for tinnitus on the basis of exposure to 
acoustic trauma during service.  The Board finds that the 
evidence of record is at least in a state of equipoise with 
regard to whether the Veteran's bilateral hearing loss is 
also the result of in-service acoustic trauma.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board notes that the May 2007 VA examination report 
diagnoses the Veteran with bilateral  "SNHL," or 
sensorineural hearing loss, and reports pure tone thresholds 
which meet the criteria to be considered disabling in both 
ears for VA purposes.  Thus, the Veteran is clearly shown to 
currently suffer from diagnosed and clinically verified 
bilateral hearing loss disability.

Service medical records do not document any findings which 
show right ear hearing loss disability meeting the standards 
dictated by the above regulation.  However, it does appear 
from service medical records that there was an upward shift 
in the Veteran's hearing thresholds, suggesting a decrease in 
hearing acuity, in both ears during the Veteran's period of 
military service.  The Board notes that there was an upward 
shift at every tested frequency for the left ear, and an 
upward shift in one pertinent frequency in the right ear.  
(The Board also acknowledges that there appears to have been 
a downward shift in three of the tested frequencies in the 
right ear.)

The Veteran's March 1967 pre-induction examination report 
shows audiometric thresholds for each ear, in decibels, as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
0
25
X
25
LEFT
0
0
0
X
5

The Veteran's August 1968 Medical Board examination report 
(associated with his separation) shows audiometric thresholds 
for each ear, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

The Board finds the shown upward shift in every pertinent 
frequency for the left ear to be significant, and also finds 
the upward shift in the right ear at one pertinent frequency 
to be significant as well.  These upward shifts suggest some 
decrease in the Veteran's bilateral hearing acuity during his 
period of service.

The Board acknowledges that three frequencies in the right 
ear appear to show improved hearing acuity.  The uniformity 
of the of the August 1968 testing results (finding 15 Hertz 
thresholds for every frequency in both ears) raises some 
uncertainty, in the Board's view, as to the thoroughness or 
reliable precision of the testing done at that time.  The 
Board does not find this data to be persuasive evidence 
against the claim to the extent that it appears to suggest 
improved hearing for three frequencies; the same data shows 
decreased hearing acuity in all five of the other tested 
frequencies.  The Board finds that the in-service evidence 
tends to show that there was an upward shift in the Veteran's 
audiometric hearing thresholds during service.

An upward shift in a significant number of the pertinent 
frequencies, involving both ears, is significant in the 
Board's view despite the fact that the hearing thresholds may 
not have met the criteria for hearing loss disability for VA 
purposes during service.  The lack of evidence that the 
Veteran exhibited hearing loss disability during service is 
not fatal to his claim.  Laws and regulations do not require 
in-service complaints of or treatment for hearing loss 
disability in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as 
noted by the United States Court of Appeals for Veterans 
Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, it has clearly been established that the 
Veteran experienced acoustic trauma during service, as 
tinnitus has been found to be service connected on that 
basis.  It is also established, from the May 2007 VA 
examination report, that the Veteran currently suffers from 
bilateral hearing loss disability for VA purposes.  The RO 
has denied service connection for bilateral hearing loss on 
the basis of the May 2007 VA examination report's statement 
that: "[b]ecause this veteran had normal hearing upon 
discharge, the vet's current degree of hearing impairment is 
less likely than not caused by military noise exposure."  
However, since the same May 2007 VA examination report 
attributes the Veteran's tinnitus to military noise exposure, 
and in light of the facts of this case with consideration of 
the applicable case law and regulations, the Board believes 
that service connection for the Veteran's bilateral hearing 
loss is warranted.

Additionally, the Board briefly notes that an October 2006 
private medical report is of record which shows a 
specialist's opinion that "[b]ased on this patient's 
history, physical examination, and audiogram, I feel it is at 
least as likely as not that the patient's hearing loss is 
related to his exposure to jets while in the Air Force."

The Board finds that the evidence does not compellingly 
demonstrate that entitlement to service connection for 
hearing loss is warranted in this case.  However, the 
evidence does not preponderate against this claim.  The Board 
finds that, resolving doubt in favor of the Veteran, the 
positive evidence is at least in a state of equipoise with 
the negative evidence and that service connection for 
bilateral hearing loss is therefore warranted in this case.

New and Material Evidence

The claim of entitlement to service connection for left ankle 
disability was previously denied by an RO rating decision 
dated in February 1969.  In this RO rating decision, the RO 
informed the Veteran that the basis of the denial was the 
Veteran's failure to report for a VA examination.  The 
Veteran was informed that he still had the opportunity to 
agree to report to a rescheduled examination, but no response 
from the Veteran was received.

The Veteran did not file a notice of disagreement with the 
decision.  The February 1969 RO rating decision is therefore 
final.  38 U.S.C.A. § 7105(c).

In November 2006, the Veteran filed a petition to reopen his 
claim for service connection for a left ankle disability.  
The RO denied the petition to reopen the claim in a June 2007 
rating decision.  Subsequently, after a notice of 
disagreement was received, the RO issued a February 2008 
statement of the case which denied the claim, apparently on 
the merits, but was somewhat ambiguous as to whether new and 
material evidence was found to reopen the claim.  In any 
event, the Board is not bound by the RO determination and 
must nevertheless consider whether new and material evidence 
has been received to reopen the claim.  Jackson v. Principi, 
265 F.3d 1366 (Fed.Cir. 2001).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The February 1969 RO rating decision is the 
last final disallowance of the claim involving entitlement to 
service connection for a left ankle disability.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2003, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the time of the prior final denial of the Veteran's 
claim, the Veteran testified at a Board hearing in April 2009 
and described his contentions in detail.  Pertinently, the 
Veteran described his recollection that his pre-existing left 
ankle symptoms became substantially worse during service in 
connection with his tasks requiring him to carry heavy 
objects and to balance himself in sandy areas.  The Board 
briefly observes that service-connection may be warranted for 
a disability that pre-existed service if that disability is 
aggravated in severity beyond its natural course during 
service.  The Veteran's new testimony regarding his 
experiences with his left ankle symptoms during service may 
be reasonably viewed to add new information to the record and 
be significant to the claim.

The Board views the submitted evidence as new and material to 
the Veteran's claim as it relates to unestablished facts in a 
manner reasonably supportive of the Veteran's claim.  The 
claim has therefore been reopened.  After further development 
as discussed in the remand section below, the underlying 
merits of the claims will be considered.


ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  To this extent, the appeal is granted.

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
left ankle disability.  To this extent, the appeal is 
granted, subject to the following remand section of this 
decision.


REMAND

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's reopened claim of entitlement to 
service connection for a left ankle disability, the Veteran 
has now testified (in his April 2009 Board hearing testimony) 
that he entered service with a pre-existing left ankle 
disability, and that he experienced substantially increased 
symptomatology in his left ankle during service when he was 
tasked with carrying heavy objects and maneuvering in sand.  
The Veteran has further testified that he has continued to 
experience substantial symptoms of left ankle disability 
chronically since service, that he currently requires pain 
medication, and that he has been counseled that he may need 
surgical treatment in the future.  It is well documented in 
the claims-file that the Veteran was discharged from military 
service in connection with his left ankle disability, and 
that he 'injured' his left ankle during service in October 
1967.

The Board finds that a VA examination with a medical opinion 
addressing the nature and etiology of any current left ankle 
disability is warranted.  Such an opinion should address 
certain complex medical questions raised by this case, 
including with regard to whether any pre-existing chronic 
left ankle disability was permanently aggravated during 
service beyond the natural course of the pathology and 
whether the Veteran suffered a separate left ankle injury 
during service which results in chronic disability.

Additionally, the Board observes that the RO adjudications of 
this issue do not make it entirely clear whether the RO 
readjudicated this issue on the merits, or merely denied the 
petition to reopen the claim.  Where the RO initially finds 
no new and material evidence to reopen and the Board then 
finds that such new and material evidence has in fact been 
received (thus reopening the claim), the case must be 
remanded to the RO for a de novo review of the entire record 
and a merits analysis unless there would be no prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet.App. 384 
(1993).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the nature and etiology of the Veteran's 
claimed left ankle disability.  The claims 
file must be made available to the 
examiner for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service treatment 
records and post-service treatment 
records; the medical history obtained from 
the Veteran; the clinical evaluation; and 
any tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
chronic disability of the left ankle was 
caused by or aggravated by service.  For 
any disability that preexisted service, 
the examiner should offer an opinion as to 
whether such preexisting disability 
permanently increased in severity during 
service beyond the natural progression of 
the disease.  A rationale for all opinions 
expressed should be given.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue remaining on 
appeal.  If the issue on appeal remains 
denied, the RO should furnish the Veteran 
with an appropriate supplemental statement 
of the case and the case should be 
returned to the Board after the Veteran is 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


